Exceptions overruled. This is an action of tort in two counts, one for conscious suffering and one for death of the plaintiff’s intestate due to negligence of the defendant, a public charitable corporation, in the maintenance of the premises of a hospital at which the plaintiff’s intestate was a patient. The plaintiff excepted to the direction of a verdict for the defendant on her opening. There was no error. McDonald v. Massachusetts General Hospital, 120 Mass. 432. Roosen v. Peter Bent Brigham Hospital, 235 Mass. 66. Kidd v. Massachusetts Homoeopathic Hospital, 237 Mass. 500. Foley v. Wesson Memorial Hospital, 246 Mass. 363. Young v. Worcester, 253 Mass. 481. Glaser v. Congregation Kehillath Israel, 263 Mass. 435. Bearse v. New England Deaconess Hospital, 321 Mass. 750.